

Exhibit 10.45


BUILDING MATERIALS HOLDING CORPORATION


GENERAL TERMS AND CONDITIONS


BMHC OFFICERS
&
BMHC KEY MANAGEMENT


LONG-TERM CASH INCENTIVE PLAN




1.    Definitions.


1.1    "Award" means a cash award pursuant to the provisions of the Plan,
expressed as a percentage of a Participant's Base Salary during a Performance
Cycle.


1.2    "Award Measures" means the sum of the EBITDA component and the ROCE
component.


1.3    "Base Salary" means the annual base salary of a Participant at the
beginning of a Performance Cycle.


1.4    "Board" means the Board of Directors of the Company, as from time to time
constituted.


1.5    "Change of Control" means the occurrence of any of the following events:
(i) there shall be consummated (x) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company's Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company's Common Stock immediately prior to the merger have the
same proportionate ownership of common stock of the surviving corporation
immediately after the transaction or (y) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company; or (ii) the stockholders of the
Company approve a plan or proposal for the liquidation or dissolution of the
Company; or (iii) any 'person' (as defined in Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") shall become
the 'beneficial owner' (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of fifty percent (50%) or more of the Company's
outstanding Common Stock or (iv) during any period of two consecutive years,
individuals who at the beginning of such period constitute the entire Board of
Directors shall cease for any reason to constitute a majority thereof, unless
the election or the nomination for election by the Company's stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.


1.6    "Code" means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.



--------------------------------------------------------------------------------


1.7    "Committee" means the Compensation Committee of the Company's Board.


1.8    "Company" means Building Materials Holding Corporation, a Delaware
corporation and its successors and assigns.


1.9    "Disability" means such time at which a Participant becomes physically or
mentally incapacitated or disabled such that the Participant is unable to
perform for the Company substantially the same services that the Participant
performed prior to incurring such incapacity or disability.


1.10    "EBITDA" means earnings before income taxes, depreciation and
amortization. Three year cumulative EBITDA growth shall be calculated using the
following growth objective targets:
 
10% Compounded Growth - Threshold
15% Compounded Growth - Target
20% Compounded Growth - Maximum


1.11    "Executive" means an officer or key manager employed by the Company.


1.12    "Net Income" means net income including extraordinary items determined
in accordance with generally accepted accounting principles except that may be
modified by the committee.


1.13    "Participant" means an Executive who is eligible to become a Participant
in the Plan pursuant to Section 3 and has not ceased to be a Participant
pursuant to Section 6.5.


1.14    “Participant Grant” means the grant to the Executive authorized by the
Board or the Committee which sets forth the Participation Level of the Executive
in the Plan.


1.15    "Participation Level" means that level in which a Participant is
eligible. The Participation Levels for each Performance Cycle shall be
determined by the Board or the Committee and shall be described in the
Participant Grant.


1.16    "Performance Cycle" means a period of three consecutive years. More than
one Performance Cycle may be in progress at any one time. This Performance Cycle
shall begin on January 1, 2006 and shall end on December 31, 2008. A new
Performance Cycle may, subject to Board or Committee approval, begin on January
1 of each subsequent year.


1.17    "Performance Targets" means the threshold, target and maximum levels of
three-year average ROCE and EBITDA growth components for a particular
Performance Cycle. The Performance Targets for each Performance Cycle shall be
determined by the Committee. The Performance Targets for the first Performance
Cycle are set forth below. Each of the ROCE and EBITDA components are to be
equally weighted.


1.18    "Plan" means this Building Materials Holding Corporation Executive
Long-Term Cash Incentive Plan, as set forth in this instrument and as hereafter
amended from time to time.


1.19    "Return on Capital Employed" or "ROCE" equals Net Income divided by
Total Invested Capital. The three year average ROCE shall be calculated using
the following formula:
 
(ROCEy1 + ROCEY2 + ROCEY3)/3)


1.20    "Termination Date" means the date of a Participant's termination of
employment with the Company.


2

--------------------------------------------------------------------------------


1.21    "Total Invested Capital" equals total long-term debt plus preferred
stock plus minority interest plus total common equity.


2.    Objectives. This Plan is intended to provide a long-term cash incentive
program for Executives which will:



·  
encourage improved profitability, return on investment and growth of the
Company;

·  
reinforce economic profit and the balance between growth and efficiency; and

·  
attract, retain and motivate senior management.



[This Plan is intended to qualify as "performance-based compensation" under Code
Section 162(m).]


3.    Eligibility.


Prior to the beginning of each Performance Cycle, the Chairman, President and
Chief Executive Officer and the Committee shall approve the Participants and the
Participation Level for each Participant for that Performance Cycle.
Participation in the Plan and Participation Level is on a Performance Cycle
basis and in the discretion of the Committee. Thus, an Executive who is selected
for participation in a given Performance Cycle is not guaranteed to be selected
for participation in any subsequent Performance Cycle.


4.    Administration of the Plan. 


4.1    Administrator. The Plan shall be administered by the Committee.


4.2    Actions by the Committee. Each decision of a majority of the members of
the Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.


4.3    Powers of the Committee. The Committee shall have all the powers and
discretion necessary or appropriate to supervise the administration of the Plan
and to control its operation in accordance with its terms, including, but not
limited to, the following discretionary powers:
 
(A)    To interpret and determine the meaning and validity of the provisions of
the Plan and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan or any amendment thereto;


(B)    To establish such rules, regulations, agreements, guidelines and
procedures for the administration of the Plan;


(C)    To make Participant Grants, establish Participation Levels, set the
Performance Cycle, establish Performance Targets, and take such other action as
necessary to fulfill the terms of the Plan.


(D)    To determine any and all considerations affecting the eligibility of any
Executive to become a Participant or remain a Participant in the Plan;


(E)    To establish and revise any accounting method or formula for the Plan, as
provided in Section 1;


3

--------------------------------------------------------------------------------


(F)    To determine the manner and form in which any payout is to be made under
the Plan;
 
(G)    To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;


(H)    To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan; and


(I)    To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan.


4.4    Decisions of Committee. All actions, interpretations, and decisions of
the Committee or the Board shall be conclusive and binding on all persons, and
shall be given the maximum possible deference allowed by law.


5.      Determination of Awards. 


5.1    Valuation. At the beginning of each Performance Cycle, the Board or the
Committee shall establish the Performance Targets for the Performance Cycle and
the Participation Levels for each Participant, which shall be communicated to
each Participant through the Participant Grant at the time the Performance
Targets are set and any other time during the Performance Cycle, as needed.


5.2    Participation Levels. At the beginning of each Performance Cycle, the
Committee shall (i) assign each Participant a Participation Level, which will
determine the Participant's potential Award. The threshold amount shall be set
at 25% of the target amount. The maximum Award payable with respect to any
Performance Cycle shall be 200% of the target amount.


5.3    Performance Targets. At the beginning of each Performance Cycle, the
Committee shall determine the Performance Targets for such Performance Cycle.
Awards shall be payable only if a threshold, target or maximum Performance
Target objectives is met.


6.    Determination and Payout of Awards.


6.1    Calculation of Award Measures. At the end of each Performance Cycle, the
Committee, or its designee, shall calculate the three-year cumulative EBITDA and
the three-year average ROCE using the formulas set forth in this Plan.


6.2    Payout Value. The Award payout shall be determined as follows:


(a) Determine whether the threshold, target or maximum Performance Target is met
for the EBITDA Component and the ROCE component.


(b) In the case of the EBITDA component divide the actual EBITDA growth
percentage achieved by the applicable Performance Target for the EBITDA
component and multiple the result by 50% (the "EBITDA Award Measure". In the
case of the ROCE component, divide the actual ROCE percentage achieved by the
applicable ROCE Performance Level for the ROCE component and multiple the result
by 50% (the "ROCE Award Measure").


4

--------------------------------------------------------------------------------


(c) Add the EBITDA Award Measure and the ROCE Award Measure and multiply the
resulting sum by the applicable Participation Level (threshold, target or
maximum).


(d) Multiply the result of the calculation in (c) by the Base Salary of the
Participant at the start of the cycle.


A sample calculation will be distributed to each Participant. No Awards shall be
paid to a Participant for a Performance Cycle unless the threshold for either
the EBITDA component or the ROCE component is achieved.


6.3    Award Payment. Awards shall be paid in cash following the conclusion of
each Performance Cycle as soon as reasonably practicable following completion of
the audit of the Company's financial statements for the end of the last year in
a Performance Cycle. Subject to approval of the Committee, awards may be
deferred into a capital accumulation plan as provided for in an irrevocable
deferred compensation election during the second year of the Performance Cycle.
If the Committee, in its discretion, so determines, payment of all or part of an
Award to one or more Participants may be deferred in cash or stock for a period
provided in the Company’s Deferred Compensation Plan. Any such deferral shall be
subject to such rules and procedures for payment as provided in the Deferred
Compensation Plan.


6.4    Termination of Employment. Upon a Participant's termination of employment
with the Company, other than by reason of death, Disability, or retirement after
age 55 with at least 5 years of service with the Company, the Participant's
right to an Award shall be forfeited. Upon a termination of employment with the
Company by reason of a Participant's death, Disability, or retirement after age
55 with at least 5 years of service with the Company, the Participant's Award
will become fully vested and will be prorated to the Termination Date based on
the number of days during the Performance Cycle a Participant was employed. The
Award will be paid to the terminated Participant at the end of the Performance
Cycle.


6.5    Change of Control. In the event of a Change of Control during a
Performance Cycle, the Performance Cycle will be deemed to have ended at the end
of the month immediately preceding the consummation of the Change of Control
transaction. All Participants shall become fully vested. The Awards shall be
calculated based on a deemed achievement of the greater of (1) the Performance
Target at the target level or (2) an amount calculated assuming that results
achieved through the deemed termination date of the Performance Cycle were
achieved for the full Performance Cycle. The amount of the Award to be paid to
each Participant shall be prorated by multiplying the calculated Award by a
fraction, the numerator or which shall be the actual number of days which have
elapsed during the Performance Cycle (through the deemed termination date) and
the denominator of which shall be the total number of days in the Performance
Cycle. Awards shall be determined and paid based on such calculations within 30
days after the consummation of a Change of Control transaction.


6.6    Taxes. The Company shall withhold all applicable income and other taxes
from any Award payment to any Participant.


6.7    Plan Unfunded. This Plan shall be unfunded. The Company shall not be
required to establish any special segregation of assets to assure the payment of
Awards.


7.    Amendment or Termination of the Plan. The Plan is voluntary on the part of
the Company, and the Company does not guarantee to continue the Plan beyond any
Performance Cycle. The Board may alter, amend or terminate this Plan at any time
for any reason. Any alteration, amendment or termination shall take effect upon
the date indicated in the document embodying such alteration, amendment or
termination. No termination shall impair a Participant's right to a previously
granted Award, provided that the conditions to payment of the Award are
satisfied.


5

--------------------------------------------------------------------------------


8.    Miscellaneous Provisions.
 
8.1    Interests Not Transferable. In no event may either a Participant, a
former Participant or his or her beneficiary, spouse or estate sell, transfer,
anticipate, assign, hypothecate, or otherwise dispose of any right or interest
under the Plan; and such rights and interests shall not at any time be subject
to the claims of creditors nor be liable to attachment, execution or other legal
process.


8.2    Notices. All notices or other communications by a Participant to the
Company or the Committee under or in connection with this Plan shall be deemed
to have been duly given when received by the Committee, in such form specified
by the Committee, or by the person, designated by the Committee for that
purpose.


8.3    Rights and Duties. Neither the Company, the Board nor the Committee shall
be subject to any liability or duty under the Plan except as expressly provided
in the Plan, or for any action taken, omitted or suffered in good faith.


8.4    No Employment Rights. Nothing in this Plan shall confer upon any
Participant the right to continue in the employ of the Company or shall
interfere with or restrict in any way the rights of the Company to discharge or
change the terms of employment of any Participant at any time for any reason
whatsoever, with or without cause.


8.5    Applicable Law. The provisions of this Plan shall be construed,
administered and enforced in accordance with the laws of the State of Delaware.


8.6    Severability. If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of this Plan, and in lieu of each provision which is held invalid or
unenforceable, there shall be added as part of this Plan a provision that shall
be as similar in terms to such invalid or unenforceable provision as may be
possible and be valid, legal, and enforceable.


8.7    Captions.  The captions contained in this Plan are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of this Plan nor in any way shall affect the
construction of any provision of this Plan


9.    Effective Date. The effective date of the Plan is January 1, 2006.


6

--------------------------------------------------------------------------------






 

